Woods, J.,
delivered the opinion of the court.
It is undisputed that title to the Sunflower lands was vested in Mrs. E. J. Martin by virtue of a sale under a fraudulent execution issued at the instance of B. E. Martin as part of a deliberate scheme by him to hinder, delay and defraud his creditors. He was the author and the finisher of the fraudulent plan by which title to his lands was vested in his wife, lie was the principal actor in the whole transaction, and not a mere silent looker-on while a sale was made by others under an invalid or void execution. His conduct brings him clearly within the terms of our statute of frauds, and neither he nor his heirs could be heard to assail the title of his wife or her heirs to the lauds so fraudulently contrived by him to be vested in her. This view virtually disposes of the case. If the lands belonged to Mrs. Martin’s heirs, as we hold they did, it needed no specific promises of B. E. Martin to pay over to them the funds arising from a sale of their lands. Without any promise, he was answerable for the money had and received in such sale.
The contention of the cross-appellees, both as to the deduction of the $844, the agreed value of the portion of the lands sold by Watts, attorney in fact, and as to the deduction of $250, rents of the lands from the date of sale to Goff' until Martin’s death, is well taken. These lauds were all in possession of Martin.as tenant b}»- curtesy, and were all embraced in the deed to Goff and the quitclaim to Miller, and we find no intimation anywhere in the record that any distinction was made, or any agreement had, by which the purchase-money. of only the lands outside of those sold by Watts, was to be accounted for by B. E. Martin. The appellees were induced to sign a quitclaim deed to all the lands therein embraced, on an express or implied undertaking of *621their father to account to them for the proceeds arising under such sale. Whether their title to the lands .once conveyed away by Watts was good or bad, no way concerned the real controversy. They quitclaimed all the lauds, including those once sold by Watts, for $4,400; and this was the sum they were entitled to be paid by their father, who received it. • Of course, the father was entitled to. the rents up to the day of his death, but the amount of such rents should not have been deducted from the $4,400.
B. JP. Martin’s estate was chargeable with interest at six per cent, per annum on the sum received by him, after deducting the several amounts paid Mrs. Martin’s heirs immediately after the sale to Q-off and Miller, from the day of his death, and no reference to rents in accounting should have been made. In all other respects, we concur with the learned court below.
Decree will be reversed in the particulars indicated, and decree entered here for appellees and cross-appellants for one-eighth each of $4,400, less the sums of $100 paid by B. F. Martin to Mrs. Tillman and Mrs. Redus, and $50 paid Mrs. Mullins, respectively, immediately after the sale to Q-off, with interest at six per cent, per annum on the amounts thus found to be due them severally from the day of B. F. Martin’s death to date.